
	

114 S1979 IS: Bring the Ancient One Home Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1979
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Chief of Engineers to transfer an archaeological collection, commonly referred to as
			 the Kennewick Man or the Ancient One, to the Washington State Department
			 of Archeology and Historic Preservation. 
	
	
 1.Short titleThis Act may be cited as the Bring the Ancient One Home Act of 2015. 2.Transfer of human remains (a)DefinitionsIn this section:
 (1)Claimant tribesThe term claimant tribes means the Indian tribes and band referred to in the letter from Secretary of the Interior Bruce Babbitt to Secretary of the Army Louis Caldera, relating to the human remains and dated September 21, 2000.
 (2)DepartmentThe term Department means the Washington State Department of Archaeology and Historic Preservation. (3)Human remainsThe term human remains means the human remains—
 (A)that are known as Kennewick Man or the Ancient One, which includes the projectile point lodged in the right ilium bone, as well as any residue from previous sampling and studies; and
 (B)that are part of archaeological collection number 45BN495. (b)TransferNotwithstanding any other provision of Federal law or law of the State of Washington, including the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.), not later than 90 days after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall transfer the human remains to the Department, on the condition that the Department, acting through the State Historic Preservation Officer, disposes of the remains and repatriates the remains to claimant tribes.
 (c)CostThe Corps of Engineers shall be responsible for any costs associated with the transfer. (d)Limitations (1)In generalThe transfer shall be limited solely to the human remains portion of the archaeological collection.
 (2)Corps of EngineersThe Corps of Engineers shall have no further responsibility for the human remains transferred pursuant to subsection (b) after the date of the transfer.
